        Case 2:19-cv-00930-KJM-AC Document 45 Filed 08/13/20 Page 1 of 4


 1   Ian R. Feldman (State Bar No. 200308)
     ifeldman@clausen.com
 2   Scott P. Ward (State Bar No. 181182)
 3   sward@clausen.com
     CLAUSEN MILLER P.C.
 4   17901 Von Karman Avenue, Suite 650, Irvine, CA 92614
 5
     Telephone: (949) 260-3100 | Facsimile: (949) 260-3190

 6   Attorneys for Plaintiff and Counter-defendant
     FIRST MERCURY INSURANCE COMPANY
 7

 8                              UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10   FIRST MERCURY INSURANCE                         CASE NO. 2:19-cv-00930-KJM-AC
     COMPANY, a Delaware Corporation,
11                                                   Hon. Kimberly J. Mueller
                   Plaintiff,
12                                                   Courtroom 3
            vs.
13                                                   STIPULATION AND APPLICATION
     THE WORLD GRILL LLC DBA                         FOR ORDER EXTENDING TIME TO
14   OVATION ULTRA LOUNGE, a California              FILE DISPOSITIONAL
     Limited Liability Company; CALI NIGHT           DOCUMENTS; ORDER
15
     LIFE LLC DBA SOVEREIGN ULTRA
16   LOUNGE, a California Limited Liability          Action Filed:     May 22, 2019
     Company; PETER RAMIREZ, an individual;          Trial Date:       None
17   SELINA RAMIREZ, an individual;
18   KENNETH WILSON, an individual;
     EBONIELOVE WILLIAMS, an individual;
19   DALON LISBY; an individual; PAOLA
     LISBY, an individual; and DOES 1-100,
20
                   Defendants.
21

22   AND RELATED COUNTERCLAIMS AND
23   CROSS-CLAIMS.

24

25         Pursuant to Eastern District Local Rules 144(a) and 160(b), Plaintiff and Counter-
26   Defendant FIRST MERCURY INSURANCE COMPANY (“Plaintiff”), and Defendants,
27   Counterclaimants, and Cross-Claimants The World Grill LLC dba Ovation Ultra Lounge;
28   Cali Night Life LLC dba Sovereign Ultra Lounge; Peter Ramirez; Selina Ramirez; Kenneth
                                                -1-
                           STIPULATION FOR EXTENSION OF TIME TO FILE DISPOSITIONAL DOCUMENTS
                                                                           2:19-CV-00930-KJM-AC
        Case 2:19-cv-00930-KJM-AC Document 45 Filed 08/13/20 Page 2 of 4


 1   Wilson; Ebonielove Williams; Dalon Lisby; and Paola Lisby (collectively the “Parties”), by
 2   and through their respective counsel of record, hereby submit the following stipulation and
 3   [proposed] order to extend the time once more for the Parties to file dispositional documents
 4   in this case.
 5          The Parties stipulate that good cause exists to extend the deadline for the Parties to file
 6   dispositional documents for thirty (30) days because the Parties need this additional time to
 7   complete the settlement agreement in the underlying lawsuit entitled Dalon Dupee Lisby,
 8   et al. v. Cali Night Life, LLC, et al., Solano County Superior Court Case No. FCS 049415.
 9   Directions regarding payee(s) and amounts for the multiple settlement checks required to
10   resolve the Lisby Action have just been provided. The Parties anticipate the checks will be
11   paid prior to the September 1, 2020 hearing date of the Solano County Superior Court case, so
12   that case can be dismissed with prejudice and the Parties can finalize the dispositional
13   documents for this coverage action. Accordingly, the Parties stipulate and respectfully request
14   to extend the deadline to file dispositional documents in this case to September 14, 2020.
15          This is the fifth extension of time of the deadline for the Parties to file the dispositional
16   documents following this Court’s Minute Order issued on October 29, 2019.
17          IT IS SO STIPULATED.
18

19   DATED: August 10, 2020                       MANNION LOWE & OKSENENDLER
20

21                                                BY /s/ Demián I. Oksenendler

22                                                Demián I. Oksenendler
                                                  (as authorized by email on August 10, 2020)
23
                                                  Attorneys for Defendants and Counter-claimants,
24                                                THE WORLD GRILL LLC dba OVATION
25                                                ULTRA LOUNGE, CALI NIGHT LIFE LLC dba
                                                  SOVEREIGN ULTRA LOUNGE, PETER
26                                                RAMIREZ, SELINA RAMIREZ, and KENNETH
                                                  WILSON
27

28
                                                 -2-
                            STIPULATION FOR EXTENSION OF TIME TO FILE DISPOSITIONAL DOCUMENTS
                                                                            2:19-CV-00930-KJM-AC
       Case 2:19-cv-00930-KJM-AC Document 45 Filed 08/13/20 Page 3 of 4


 1   DATED: August 12, 2020               CLAUSEN MILLER, P.C.
 2

 3                                        BY /s/ Scott P. Ward
 4
                                               Scott P. Ward
                                          Attorneys for Plaintiff and Counter-defendant,
 5                                        FIRST MERCURY INSURANCE COMPANY
 6

 7   DATED: August 12, 2020               WEINSTEIN & NUMBERS, LLP
 8

 9                                        BY:   /s/ Alexandria C. Carraher
                                                Alexandria C. Carraher
10                                              (as authorized on August 11, 2020)
11                                        Attorneys for Defendant
                                          EBONIELOVE WILLIAMS
12

13   DATED: August 10, 2020               LAW OFFICE OF GREGORY B. BYBERG
14
                                          BY:   /s/ Gregory B. Byberg
15                                              Gregory B. Byberg
16                                              (as authorized on August 10, 2020)

17                                        Attorneys for Defendants
                                          DALON LISBY and PAOLA LISBY
18

19

20

21

22

23

24

25

26

27

28
                                            -3-
                       STIPULATION FOR EXTENSION OF TIME TO FILE DISPOSITIONAL DOCUMENTS
                                                                       2:19-CV-00930-KJM-AC
        Case 2:19-cv-00930-KJM-AC Document 45 Filed 08/13/20 Page 4 of 4


 1                                                 ORDER
 2          PURSUANT TO STIPULATION and based on the existence of good cause, it is hereby
 3   ordered that the Parties’ deadline to file dispositional documents in this action is extended to
 4   September 14, 2020.
 5          IT IS SO ORDERED.
 6   DATED: August 12, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -4-
                                                                                              ORDER
                                                                                2:19-CV-00930-KJM-AC
